Citation Nr: 0207437	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  97-30 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a right shoulder disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran in this case served on active duty from September 
1974 to June 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA), Regional Office in 
Winston Salem, North Carolina.  In that decision, the RO 
denied among other claims, the veteran's application to 
reopen his claim for entitlement to service connection for a 
right shoulder disability.  The RO concluded that the 
evidence submitted by the veteran in reference to his claim 
was not new and material, and his claim for entitlement to 
service connection for a right shoulder disability remained 
denied.  The veteran has perfected a timely appeal of the 
RO's April 1997 rating action as it pertains to his claim of 
entitlement to service connection for a right shoulder 
disability.

In November 1999, the Board entered a decision which denied 
the veteran service connection for a left elbow and bilateral 
knee disabilities.  However, in light of the fact that the 
Board has issued a final decision that denied such claims for 
service connection as not well grounded, the veteran is 
advised that said claims may be readjudicated in accordance 
with the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000).  Thus, the 
claims for service connection for a left elbow disability and 
for a bilateral knee disability are referred to the RO for 
appropriate action.  VAOPGCPREC 3-2001, 66 Fed. Reg. 33311 
(2001).  

This case was previously before the Board in November 1999 
and March 2001, at which time it was remanded back to the RO 
for further development.  Such development having been 
completed, the case is again before the Board for appellate 
review.




FINDINGS OF FACT

1.  In a November 1988 decision, the Board denied the 
veteran's claim of entitlement to service connection for a 
right shoulder disability.  This was a final disallowance of 
this claim.

2.  Evidence submitted subsequent to the November 1988 Board 
decision is either cumulative or redundant, and; when 
considered alone or in conjunction with the evidence 
previously of record, it is not so significant that it must 
be considered (with the other evidence of record) to fairly 
decide the merits of the claim of entitlement to service 
connection for a right shoulder disability.


CONCLUSIONS OF LAW

1.  The Board's November 1988 decision, which denied the 
veteran's claim of entitlement to service connection for a 
right shoulder disability, is final.  38 U.S.C.A. §§ 511(a), 
7103(a), 7104(a) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 20.1100 (2001).

2.  The veteran has not submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
a right shoulder disability.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.156(a), 20.1105 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

In this particular case, the record reflects that the veteran 
has received the degree of notice which is contemplated by 
law.  In August 1996 the veteran submitted his application to 
reopen his right shoulder service connection claim, 
previously denied by way of a November 1988 final Board 
decision.  By way of an April 1997 rating action, his 
application to reopen his claim was denied.  This particular 
rating action contained information indicating that in order 
for the veteran to reopen his previously denied claim, new 
and material evidence needed to be presented.  Moreover, the 
evidence would be considered new when it was not merely 
cumulative of other evidence on record, and it would be 
considered material when it was relevant and probative of the 
issue at hand.  While the RO's April 1997 rating action 
incorrectly articulated the portion of the legal for standard 
for new and material evidence pertaining to the requirement 
that there must be a reasonable possibility that newly 
submitted evidence would change the outcome of the veteran's 
case, the correct standard was subsequently relayed to the 
veteran via a November 1999 Board remand.  Thereafter, the RO 
sent the veteran a letter dated June 8, 2001.  The referenced 
letter provided the veteran with a more detailed account of 
the recent enactment of the VCAA and the particular types of 
information and medical or lay evidence needed to support a 
request to reopen a previously denied claim, in addition to 
that which was necessary to substantiate a claim of 
entitlement to service connection for a right shoulder 
disability.  Finally, by way of the RO's December 2000, 
January 2001 and November 2001 supplemental statements of the 
case, all issued during the pendency of this appeal, the 
veteran received further and more recent notice regarding the 
evidentiary shortcomings of his claim with respect to the 
information and medical evidence needed to support a request 
to reopen a previously denied claim, in addition to that 
which is necessary to substantiate a claim of entitlement to 
service connection.

The record reflects that VA has also met its duty to assist 
the veteran in obtaining evidence necessary to substantiate 
his claim.  Most notably, the RO has made reasonable efforts 
to develop the record in that the veteran's service medical 
records were obtained and associated with the claims folder, 
and they appear to be intact.  Copies of the veteran's VA 
treatment records have likewise been associated with the 
veteran's claims folder, and they too appear to be intact.  
In October 1986, the veteran was provided with a relevant VA 
examination.  In correspondence, dated in June 2001, the 
veteran was again advised that additional argument and 
evidence in support of his appeal could be submitted.  In 
July 2001, the veteran responded by indicating that he had no 
additional evidence to provide, which was relevant to his 
claim.  Consequently, the Board concludes that all relevant 
data have been obtained for determining whether the veteran 
has submitted new and material evidence to reopen his claim.  
Therefore, under the circumstances, the Board's adjudication 
of this appeal poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Accordingly, the veteran's request to reopen a previously 
denied claim for service connection for a right shoulder 
disability is ready for appellate review.

II.  New and Material Evidence

The veteran is seeking to reopen his claim for entitlement to 
service connection for a right shoulder disability.  The 
referenced claim was previously denied by the Board in 
November 1988.  In August 1996, the veteran filed his most 
recent application to reopen his previously denied claim.  
Therefore, his application to reopen that claim was initiated 
prior to August 29, 2001, the effective date of the amended 
§ 3.156, which redefines "new and material evidence" needed 
to reopen a previously denied claim.  See 66 Fed. Reg. 45620, 
45629-30 (August 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to a claimant applies, unless the Congress provided otherwise 
or permitted the Secretary to do otherwise, and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 62 Fed. 
Reg. 37953 (1997), VAOPGCPREC 11-97 (Mar. 24, 1997).  
Notably, however, the Secretary of VA has specifically 
provided that the amendments to 38 C.F.R. § 3.156 will be 
applicable to all claims filed on or after August 29, 2001.  
As a result, the amended regulatory provisions governing new 
and material evidence are not applicable to the veteran's 
July 1999 claim to reopen, which is discussed below.

As previously mentioned, by way of a November 1988 decision, 
the Board denied the veteran's claim seeking entitlement to 
service connection for a right shoulder disability.  This 
decision was based on the Board's finding that there was no 
evidence in the veteran's service medical records that showed 
the veteran had been diagnosed with a right shoulder 
disability while in service.  In the same respect, the Board 
also found that the veteran's service medical records did not 
show that the veteran had at any time complained or been 
treated for his right shoulder while in service.  
Consequently, the Board determined that the veteran's right 
shoulder disability was not incurred in or aggravated during 
his period of active military service.  The Board's 1988 
decision was a final disallowance of the veteran's claim.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

Unless the Chairman of the Board orders reconsideration, all 
Board decisions are final on the date stamped on the face of 
the decision.  38 U.S.C.A. §§ 511(a), 7103(a), 7104(a); 
38 C.F.R. § 20.1100(a).  When a claim is disallowed by the 
Board, the claim may not thereafter be reopened and allowed, 
and a claim based on the same factual basis may not be 
considered, unless new and material evidence is submitted to 
warrant reopening of the claim.  38 U.S.C.A. §§ 5108, 7104(b) 
(West 1991 & Supp. 2001); 38 C.F.R. § 20.1105.  Since a 
request for reconsideration of the November 1988 Board 
decision has not been made, the issue now before the Board is 
whether new and material evidence has been presented, which 
provides a basis for reopening of the claim.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).

"New and material" evidence, for purposes of this appeal, 
is defined as evidence not previously submitted, not 
cumulative or redundant, and which by itself, or along with 
evidence previously submitted, is so significant that it must 
be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed Cir 
1998); see also Evans v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  The Board is presently required to 
give consideration to all of the evidence received since the 
last disallowance of this claim on any basis, in this case 
since the Board decision dated in November 1988.  See Hickson 
v. West, 12 Vet. App. 247, 251 (1999).

Currently, evidence added to the record since the Board's 
November 1988 decision consists of the following: (1) post-
service VA treatment records dated in the 1980s and 1990s 
evidencing the veteran's treatment for complaints of right 
shoulder pain and his diagnosis of right shoulder bursitis; 
(2) copies of service medical records; to include a May 1980 
record of treatment for left shoulder pain incurred as the 
result of weight lifting and (3) a copy of the veteran's 
October 1986 VA examination wherein there were no objective 
findings pertaining to the veteran's right shoulder.

Based on a close review of all the above evidence, which has 
been submitted by the veteran subsequent to the Board's 
November 1988 decision, the Board presently determines that 
new and material evidence has not been submitted sufficient 
to reopen the veteran's claim of entitlement to service 
connection for a right shoulder disability.  The majority of 
the evidence submitted, when not literally duplicative of 
records already submitted, is essentially duplicative in 
content of evidence which was already of record when the 
Board rendered its decision in November 1988.  Specifically, 
the referenced evidence adds details to the veteran's 
contention that he has a current right shoulder disability 
which had its onset during service; however, the Board denied 
the veteran's claim in November 1988 not because there was no 
evidence that he has a current right shoulder disability or 
that he had a shoulder injury as the resulting of lifting 
weights in service, but because there was no evidence that 
the veteran sought treatment for his right shoulder as the 
result of his weight lifting incident or at any other time 
while in service, and more importantly, because there was no 
evidence of record which indicated that the veteran's right 
shoulder disability was incurred in or aggravated during his 
period of active military service.  None of the new material 
currently submitted by the veteran contains any evidence 
which refutes the basis of the Board's November 1988 denial.  
In view of the foregoing, the Board must conclude that the 
evidence received subsequent to the Board's previous November 
1988 decision is not new and material for purposes of 
reopening the veteran's claim for entitlement to service 
connection for a right shoulder disability.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a), 20.1105.

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).



ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen his claim of entitlement to 
service connection for a right shoulder disability is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

